Exhibit 10.93

TERMINATION AGREEMENT

THIS AGREEMENT for the termination (“Termination Agreement”) of certain
agreements by and between Anesiva, Inc., a Delaware corporation, having a
principal place of business at 400 Oyster Point Boulevard, Suite 502, South San
Francisco, California 94080 (“Anesiva”), and Sagent Pharmaceuticals, Inc., a
Wyoming corporation, having a principal place of business at 1901 North Roselle
Road, Schaumburg, IL 60195 (“Sagent”) dated October 9, 2007 is made and entered
into as of the 20th day of May, 2009 (the “Effective Date”). Anesiva and Sagent
may be referred to individually herein as a “Party” and collectively as the
“Parties.”

WHEREAS, Anesiva and Sagent are parties to a Promotional Agreement dated
October 9, 2007 (“the Promotional Agreement”); and

WHEREAS, Anesiva and Sagent are parties to a Quality Agreement dated October 9,
2007 (“the Quality Agreement”); and

WHEREAS, Anesiva and Sagent wish to terminate the Promotional and Quality
Agreements as mutually agreed upon and detailed herein.

NOW, THEREFORE, the Parties hereto agree as follows:

 

  1. The Promotional Agreement and the Quality Agreement are hereby terminated
as of the Effective Date.

 

  2. In consideration for the termination of the Promotional Agreement pursuant
hereto, Sagent will retain the set-up fee as described in Section 4.1 of the
Promotional Agreement and any other fees Anesiva has paid to Sagent under the
Promotional Agreement.

 

  3. With the exception of fees already paid by Anesiva pursuant to the
Promotional Agreement, Sagent releases Anesiva from any and all additional
liabilities and obligations of Anesiva pursuant to Section 4.2 of the
Promotional Agreement.

 

  4. Upon the Effective Date, Anesiva will no longer be liable for any royalty
payments and Sagent will release Anesiva of any additional liabilities due under
Sections 4.3 and 4.4 of the Promotional Agreement.

 

  5. Upon the Effective Date, Sagent will be responsible for terminating any
agreements entered into with Affiliates or other parties pursuant to the
Promotional Agreement within thirty (30) days of the Effective Date including,
but not limited to, the agreements listed in Exhibit A.

 

TERMINATION AGREEMENT   PAGE 1 OF 4



--------------------------------------------------------------------------------

  6. Upon the Effective Date, each Party will immediately release and discharge
the other Party, and all of its Affiliates, from any and all of its obligations
and responsibilities under the Promotional Agreement and the Quality Agreement.

 

  7. The Parties agree that this Termination Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

  8. Each Party represents and warrants that it is fully authorized to enter
into this Termination Agreement and to carry out the obligations provided for
herein.

 

  9. This Termination Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single instrument.

 

  10. This Termination Agreement constitutes the entire agreement of the parties
concerning the subject matter hereof, superseding all prior and contemporaneous
proposals, negotiations, communications and agreements, written or oral, with
respect to the subject matter of this Termination Agreement.

IN WITNESS WHEREOF, the Parties, have authorized and executed this Termination
Agreement the date and year first written above.

 

Executed by     Executed by SAGENT PHARMACEUTICALS, INC.     ANESIVA, INC. 1901
North Roselle Road     400 Oyster Point Boulevard, Suite 502 Schaumburg, IL
60195     South San Francisco, CA 94080

 

/s/ Ronald E. Pauli

   

 

/s/ John H. Tran

Ronald E. Pauli     John H. Tran Chief Financial Officer     VP, Finance & Chief
Accounting Officer

 

TERMINATION AGREEMENT   PAGE 2 OF 4



--------------------------------------------------------------------------------

EXHIBIT A

Agreement between Sagent Pharmaceuticals, Inc. and Amerinet, Inc.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Amerinet,
Inc. dated July 1, 2008.

Amendment to the Agreement Between Sagent Pharmaceuticals, Inc. and Amerinet,
Inc. dated August 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Broadlane, Inc.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Broadlane,
Inc. dated September 1, 2008.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and Broadlane,
Inc. dated October 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and FirstChoice Management
Services.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and FirstChoice
Management Services, Inc. dated August 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and HealthTrust Purchasing Group.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and HealthTrust
Purchasing Group dated September 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and MedAssets Supply Chain
Systems, LLC.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and MedAssets
Supply Chain Systems, LLC dated July 1, 2008.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and MedAssets
Supply Chain Systems, LLC dated August 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Managed Health Care
Associates, Inc.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Managed
Health Care Associates, Inc. dated July 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Novation, LLC.

 

TERMINATION AGREEMENT   PAGE 3 OF 4



--------------------------------------------------------------------------------

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and Novation,
LLC dated October 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Purchasing Alliance for
Clinical Therapeutics, LLC.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Purchasing
Alliance for Clinical Therapeutics, LLC dated July 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and PDM Healthcare.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and PDM
Healthcare dated August 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Purchasing Partners, L.P.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Purchasing
Partners, L.P. dated July 1, 2008.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and Purchasing
Partners, L.P. dated August 1, 2008.

Agreement between Sagent Pharmaceuticals, Inc. and Resource Optimization and
Innovation, LLC.

Addendum to the Agreement between Sagent Pharmaceuticals, Inc. and Purchasing
Partners, L.P. dated July 1, 2008.

Amendment to the Agreement between Sagent Pharmaceuticals, Inc. and Resource
Optimization and Innovation, LLC dated September 1, 2008.

 

TERMINATION AGREEMENT   PAGE 4 OF 4